Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 U.S.C. § 112

Claims 1 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter “a time-coded plume” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. How is the plumb time-coded? And what material is it made from and what plumb does it emit? 

Claim Rejections 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1 - 7, 9 - 18 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Burt et al. (US PGPUB 2013/0079733 A1; hereinafter "Burt").
Regarding Claim 1; Burt teaches a system for emitting a vapor into an environment, comprising:
 A reservoir comprising a contained liquid (figure 16 A reservoir 80, “containing a quantity of the treatment composition in a fluid form” also see paragraph 0126);
 an automated dispenser [paragraph 0024], configured to dispense the liquid from the reservoir into the environment (figures 20 A - J “an air-treatment means which is used to provide a volatile material to the ambient environment of the device” also see paragraphs 0038 and 0142), as a vapor in a time-coded plume (figure 20M, also see paragraphs 0052 and 0144), wherein the automated dispenser (figure 
 10An automated control, configured to modulate the time-coded plume (figure 36 also see paragraphs 0144 and 0164).  
Regarding Claim 2; Burt teaches, wherein the automated dispenser comprises a microelectromechanical system (MEMS), (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105).  
Regarding Claim 3;15 Burt teaches, wherein the automated dispenser comprises a piezoelectric device (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105).   .  
Regarding Claim 4; Burt teaches, wherein the automated dispenser comprises a bubble jet device (figure 1 the vibrating plate 22 which acts to pump the mist TM also see paragraphs 0105 and 0106).   
Regarding Claim 5; Burt teaches, wherein the automated dispenser comprises a pump (figures 22 and 32 controllable pump 92, also see paragraphs 0146 and 0152).  
Regarding Claim 6; Burt teaches, wherein the automated control is programmable to 25provide a time-coded plume which varies in dependence on the program [see paragraph 0024 “The controller means may be programmable”].  
Regarding Claim 7; Burt teaches, wherein the automated control is responsive to a wireless remote control signal (figure 20 also see paragraphs 0024, 0026 and 0046).  
Regarding Claim 9; Burt teaches, wherein the reservoir further comprises a container having a puncture area, and the automated dispenser comprises a protrusion configured 10to puncture the puncture area to access the liquid (figures 5, 8 and 16 also see paragraphs 0098, 0112 and 0126).  
Regarding Claim 10; Burt teaches a system for emitting a plurality of different vapor into an environment according to a controlled pattern (figures 19 and 21 also see paragraphs 0133 and 0145), comprising:
 A plurality of reservoirs, each comprising a different contained liquid (figure 9B also see paragraph 0117); 
 15an automated dispenser (figures 43 also see paragraphs 0024 and 0173), configured to separately selectively dispense the different contained liquids (figures 2A-C and 9 also see paragraphs 0086 and 0117) into the environment as a respective vapor in a respective time-coded plume (figures 20 and 41 also see paragraphs 0038 and 0144), wherein the automated dispenser (figure 43) has at least one state in which each respective time-coded plume is not emitted (see paragraphs 0050 and 0052); and 
An automated control (figure 36 also see paragraphs 0144 and 0164), configured to modulate the respective time-coded plume for each 20different contained liquid (figures 2A-2C and 9 also see paragraphs 
Regarding Claim 11; Burt teaches, wherein the automated dispenser comprises, for each different contained liquid, at least one of a microelectromechanical system (MEMS) (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105), a piezoelectric device (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105), a bubble jet device (figure 1 the vibrating plate 22 which acts to pump the mist TM also see paragraphs 0105 and 0106), and a pump (figures 22 and 32 controllable pump 92, also see paragraphs 0146 and 0152).  
Regarding Claim 12; Burt teaches, wherein the automated control is programmable to provide a respective time-coded plume for each different contained liquid which varies in dependence on the program [see paragraph 0024 “The controller means may be programmable”].    
Regarding Claim 13; 30 Burt teaches, wherein the automated control is responsive to a wireless remote control signal (figure 20 also see paragraphs 0024, 0026 and 0046).    
Regarding Claim 14; Burt teaches, wherein each of the plurality of reservoirs comprises a container having a puncture area, and the automated dispenser comprises a protrusion configured to puncture the puncture area to access the respective different liquid (figures 5, 8 and 16 also see paragraphs 0098, 0112 and 0126).    
Regarding Claim 15; Burt teaches a method (in title) for emitting a vapor into an environment, comprising:
 Providing a reservoir comprising a contained liquid (figure 16 A reservoir 80, “containing a quantity of the treatment composition in a fluid form” also see paragraph 0126);
 dispense the liquid from the reservoir into the environment (figures 20 A - J “an air-treatment means which is used to provide a volatile material to the ambient environment of the device” also see paragraphs 0038 and 0142), as a vapor in a time-coded plume (figure 20M, also see paragraphs 0052 and 0144), from an automated dispenser (figure 36 also see paragraphs 0024 and 0099), wherein the automated dispenser (figure 36 also see paragraphs 0024 and 0099) has at least one state in 10which the time-coded plume is not emitted (figure 36 and also see paragraphs 0052 and 0164); and
 Modulating the time-coded plume with an automated control (figure 36 also see paragraphs 0144 and 0164).   
Regarding Claim 16; Burt teaches, wherein the automated dispenser comprises at least one of a microelectromechanical system (MEMS) (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105), a piezoelectric device (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105), a bubble jet 15device (figure 1 the vibrating plate 22 which acts to pump the mist TM also see paragraphs 0105 and 0106), and a pump(figures 22 and 32 controllable pump 92, also see paragraphs 0146 and 0152).   
Regarding Claim 17; Burt teaches, wherein the automated control is programmable to provide a time-coded plume which varies in dependence on the program [see paragraph 0024 “The controller means may be programmable”].      
Regarding Claim 18; 20 Burt teaches, further comprising receiving a control signal from a remote control, and modulating the time-coded plume in response to the control signal (figure 20 also see paragraphs 0024, 0026 and 0046).      
Regarding Claim 20; The method according to claim 19, further comprising receiving a control signal from a remote control, modulating the time-coded plume in response to the control signal (figure 20 also see paragraphs 0024, 0026 and 0046), and modulating the second time-coded plume in response to the control signal (figure 29A also see paragraphs 0024 and 0125).
 
Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as any objections.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither discloses nor suggests: 
Regarding Claim 8; 30 “CoPilot-213.4- 20 -wherein the automated dispenser is further configured to dispense the second liquid from the second reservoir into the environment as a vapor in a second time-coded plume” and “wherein the dispenser has at least one state in which the second time-coded plume is not emitted”.
The claim 19 is objected to for the same reason a claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
I whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856